DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	A new rejection is made under 35 USC 102(a)(1) over Greg (Inorganic Chemistry, 44 (16), 2005, 5654-5660).
	The rejection under 35 U.S.C. 103 as being unpatentable over Lin (WO 2009/086028) is maintained.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Greg (Inorganic Chemistry, 44 (16), 2005, 5654-5660).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to present claims 1, 2, and 19, the formula in Greg reads on presently claimed Formula 1.  Nitrogens may be found at the Z1 and Z2 positions of the present formula, along with the other two nitrogens in that formula.  Z3 and Z4 in the present formula may be carbons as shown in Greg.  The RA, RB, and RC moieties in the present formula may be aryl or substituted aryl groups, as also shown in Greg.
Based on the foregoing, the reference is found to be anticipatory.  Formula 1 in the present claims is “at once envisaged” by the teachings of Greg.  MPEP 2131.02, III.
Claims 1-3, 6, 8, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2009/086028).
With respect to claims 1-3, 6, 8, and 10, Lin teaches aryltriphenylene (four-cyclic) compounds [p. 31].  Nitrogens may be included in the compounds [0052].  Carbazole-containing compounds are taught as well in which X may be chosen from a variety of heteroaryl compounds [0016].  With respect to claims 12-19, the reference teaches OLED-containing products [0018-0021, 0034].  

Still, Lin teaches aryltriphenylene (four-cyclic) compounds [p. 31].  Nitrogens may be included in the compounds [0052].  Carbazole-containing compounds are taught as well in which X may be chosen from a variety of heteroaryl compounds [0016].  With respect to claims 12-19, the reference teaches OLED-containing products [0018-0021, 0034].
It would have been obvious for a compound to have nitrogen-containing four cyclic compounds, as taught by Lin, with carbazole- groups, as further taught by Lin, because the reference is directed to OLED-containing products.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed September 2, 2021, have been carefully considered.  The amendments to correct typographical errors have been duly noted, but the arguments as to the rejection under 35 USC 103 are not found to be persuasive.
A new rejection is made under 35 USC 102 over Greg.  See above.  The rejection addresses generic claim 1 and Formula 1.
With respect to the rejection under 35 USC 103 over Lin, the applicant asserts that none of the cited options for X describe four fused six member rings where two of the six membered rings include two nitrogen rings.  The applicant notes that the four member rings exemplified in the reference have one ring with five atoms instead of six.  The applicant concludes that the rejection appears to have inappropriately combined teachings from wholly different compounds in Lin to arrive at the claimed compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765